960 F.2d 146
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael W. OWENS, Plaintiff-Appellant,v.Edward W. MURRAY, Defendant-Appellee.
No. 92-6138.
United States Court of Appeals,Fourth Circuit.
Submitted: April 9, 1992Decided: April 27, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-91-478-R)
Michael W. Owens, Appellant Pro Se.
Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Michael W. Owens appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988) and denying his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Owens v. Murray, No. CA-91478-R (W.D. Va.  Dec. 6, 1991 & Jan. 13, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED